Exhibit 10.6

LONG TERM INCENTIVE PLAN UNIT VESTING AGREEMENT

(Under the Landmark Apartment Trust of America, Inc. 2012 Other Equity–Based
Award Plan)

Dated [            ], 2013

Name of Grantee: [            ]

Number of LTIP Units: [                    ]

Grant Date: [            ], 2013

On the Grant Date specified above, pursuant to the Landmark Apartment Trust of
America, Inc. 2012 Other Equity–Based Award Plan (the “Plan”) and the Agreement
of Limited Partnership (as amended through the date hereof, the “Partnership
Agreement”) of Landmark Apartment Trust of America Holdings, LP, a Virginia
limited partnership (the “Operating Partnership”), Landmark Apartment Trust of
America, Inc., a Maryland corporation and the sole general partner of the
Operating Partnership (the “Company” or the “General Partner”), and for the
provision of services to or for the benefit of the Operating Partnership in a
partner capacity or in anticipation of being a partner, hereby grants to the
Grantee named above an Other Equity–Based Award (as defined in the Plan) (an
“Award”) in the form of, and by causing the Operating Partnership to issue to
the Grantee named above, the number of LTIP Units specified above having the
rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption and conversion set forth
herein and in the Partnership Agreement. Upon acceptance of this Long Term
Incentive Plan Unit Vesting Agreement (this “Agreement”), the Grantee shall
receive, effective as of the Grant Date, the number of LTIP Units specified
above, subject to the restrictions and conditions set forth herein, if any, and
in the Partnership Agreement. Capitalized terms used but not defined herein have
the meanings assigned to such terms in the Partnership Agreement, attached
hereto as Annex A, or the Plan, as applicable, unless a different meaning is
specified herein. Reference is made to that certain Employment Agreement entered
into by and between the Company and the Grantee effective as of [            ],
2013 (the “Employment Agreement”).

1. Acceptance of Agreement. The Grantee shall have no rights with respect to
this Agreement unless he shall have accepted this Agreement by (i) signing and
delivering to the Operating Partnership a copy of this Agreement and (ii) unless
the Grantee is already a Limited Partner, signing, as a Limited Partner, and
delivering to the Operating Partnership a counterpart signature page to the
Partnership Agreement. Upon acceptance of this Agreement by the Grantee, the
Partnership Agreement shall be amended to reflect the issuance to the Grantee of
the LTIP Units so accepted, effective as of the Grant Date. Thereupon, the
Grantee shall have all the rights of a Limited Partner with respect to the
number of LTIP Units specified above, as set forth in the Partnership Agreement,
subject, however, to the restrictions and conditions specified in Section 2
below.

2. Restrictions and Conditions.

(a) The records of the Operating Partnership evidencing the LTIP Units granted
herein shall bear an appropriate legend, as determined by the Operating
Partnership in its sole discretion, to the effect that such LTIP Units are
subject to restrictions as set forth herein and in the Partnership Agreement.

(b) LTIP Units granted herein may not be sold, transferred, pledged, exchanged,
hypothecated or otherwise disposed of by the Grantee prior to vesting.

(c) Subject to the provisions of Section 4 below, any LTIP Units (and the
proportionate amount of the Grantee’s Capital Account balance attributable to
such LTIP Units) subject to this Award that have not become vested on or before
the date that the Grantee’s employment with the Company and its Affiliates (as
defined in the Plan) terminates shall be forfeited as of the date that such
employment terminates.



--------------------------------------------------------------------------------

3. Vesting of LTIP Units. The LTIP Units granted pursuant to this Agreement
shall, as of any given date, be considered to be vested in the percentage set
forth below based upon the Continuous Service of the Grantee from the Grant Date
of this Award (as noted hereon) as of such given date:

 

Vesting Schedule:

Continuous Service:

  

Percentage Vested:

0.00%

   Less than 1 year

33.33%

   At least 1 year, but less than 2 years

66.66%

   At least 2 years, but less than 3 years

100.00%

   At least 3 years

If the above calculation of vested Units would result in a fraction, any
fraction will be rounded to zero. For purposes of this Section 3, “Continuous
Service” means the absence of any interruption or termination of service as an
employee to the Company; provided, however, service shall not be considered
interrupted in the case of (i) sick leave, (ii) military leave, (iii) any other
leave of absence as approved by the Company provided that such leave is for a
period of not more than ninety (90) days, unless reemployment upon the
expiration of such leave is guaranteed by contract or statute, or unless
provided otherwise pursuant to Company policy adopted from time to time, or
(iv) transfers between locations of the Company or between the Company, or a
parent or subsidiary thereof, or any successors to such entities. However,
notwithstanding anything in the foregoing to the contrary, the Board shall have
complete and absolute discretion to determine whether an employee is in the
Continuous Service of the Company at any time.

4. [Intentionally Omitted.]

5. [Intentionally Omitted.]

6. Distributions. Distributions on the LTIP Units shall be paid currently to the
Grantee in accordance with the terms of the Partnership Agreement. The right to
distributions set forth in this Section 6 shall be deemed a Dividend Equivalent
Right for purposes of the Plan.

7. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Award shall be subject to all of the terms and conditions of the Plan and the
Partnership Agreement.

8. Covenants. The Grantee hereby covenants as follows:

(a) So long as the Grantee holds any LTIP Units, the Grantee shall disclose to
the Operating Partnership in writing such information as may be reasonably
requested with respect to ownership of LTIP Units as the Operating Partnership
may deem reasonably necessary to ascertain and to establish compliance with
provisions of the Code applicable to the Operating Partnership or to comply with
requirements of any other appropriate taxing authority.

(b) The Grantee hereby agrees that it does not have the intention to dispose of
the LTIP Units subject to this Award within two years of receipt of such LTIP
Units. The Operating Partnership and the Grantee hereby agree to treat the
Grantee as the owner of the LTIP Units from the Grant Date. The Grantee hereby
agrees to take into account the distributive share of the Operating Partnership
income, gain, loss, deduction, and credit associated with the LTIP Units in
computing the Grantee’s income tax liability for the entire period during which
the Grantee has the LTIP Units.



--------------------------------------------------------------------------------

(c) The Grantee hereby recognizes that the IRS has proposed regulations under
Section 704 of the Code that may affect the proper treatment of the LTIP Units
for federal tax purposes. In the event that those proposed regulations are
finalized, the Grantee hereby agrees to cooperate with the Operating Partnership
in amending this Agreement and the Partnership Agreement, and to take such other
action as may be required, to conform to such regulations.

(d) The Grantee hereby recognizes that the U.S. Congress is considering
legislation that would change the federal tax consequences of owning and
disposing of LTIP Units.

9. Transferability. This Agreement is personal to the Grantee, is non–assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution, without the prior written
consent of the Company.

10. Amendment. The Grantee acknowledges that the Plan may be amended or canceled
or terminated in accordance with Article XVI thereof and that this Agreement may
be amended or cancelled by the Committee, on behalf of the Operating
Partnership, for the purpose of satisfying changes in law or for any other
lawful purpose, provided that no such action shall adversely affect the
Grantee’s rights under this Agreement without the Grantee’s written consent.

11. No Obligation to Continue Employment. Neither the Company nor any affiliate
of the Company is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any affiliate of the
Company to terminate the employment of the Grantee at any time.

12. Notices. Notices hereunder shall be mailed or delivered to the Operating
Partnership at its principal place of business and shall be mailed or delivered
to the Grantee at the address on file with the Operating Partnership or, in
either case, at such other address as one party may subsequently furnish to the
other party in writing.

13. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Virginia, applied without
regard to conflict of law principles.

[Signatures appear on the next page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Operating Partnership and the Grantee have
duly executed and delivered this Agreement as of the date first set forth above.

 

COMPANY: LANDMARK APARTMENT TRUST OF AMERICA, INC. By:  

 

Name:   Title:   OPERATING PARTNERSHIP: LANDMARK APARTMENT TRUST OF AMERICA
HOLDINGS, LP By: Landmark Apartment Trust of America, Inc. By:  

 

Name:   Stanley J. Olander Title:   Chief Executive Officer GRANTEE:

 

Signature Name:   [            ]

Address:  

 

 

Social Security Number:  

 



--------------------------------------------------------------------------------

ANNEX A

FORM OF LIMITED PARTNER SIGNATURE PAGE

The Grantee desiring to become one of the within named Partners of Landmark
Apartment Trust of America Holdings, LP (“the Operating Partnership”), hereby
becomes a party to the Agreement of Limited Partnership (the “Partnership
Agreement”) of the Operating Partnership, effective as of the date hereof. The
Grantee agrees to be bound by the Partnership Agreement. The Grantee also agrees
that this signature page may be attached to, and hereby authorizes the General
Partner to attach this signature page to, any counterpart of the Partnership
Agreement.

 

Date: [            ] , 2013    

 

    Signature of Limited Partner     Name:   [                     ]    
Address:  

 

 

A–1